DETAILED ACTION
Claims 1, 2, 4, 5, 7, and 8 are currently pending in this Office action.  Claims 7 and 8 are withdrawn as being directed to a non-elected invention.  Claims 3, 6, and 9–14 stand canceled. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The following is premised upon the after-final response filed 04/25/2022 and entered herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The remarks page 5–6 insist upon making “Other Documents” Cite No. 4 of the 05/26/2020 information data sheet (IDS) of record.  The IDS lists “Toshikazu TANAKA et al.” as the author of this document, which does not correspond to any document filed in the present or parent application.  In contrast, the closest document is authored by “Toshikazu Takata” (emphasis added), as shown below:

    PNG
    media_image1.png
    215
    634
    media_image1.png
    Greyscale
.
A new IDS listing the citation with the correct author name is necessary to make the reference of record for the present application.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 8 are allowed.
Claims 7 and 8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions I-IV, as set forth in the Office action mailed on 11/15/2021, is hereby withdrawn and claims 7 and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Shigematsu et al. (JP 2014-221865 A, machine translation).  Shigematsu teaches a polyester carbonate resin comprising structural units as claimed, but not a polystyrene equivalent weight-average molecular weight (Mw) for the same.  The previous 35 U.S.C. 103 obviousness rejections of claims 1, 2, 4, and 5 over Shigematsu are accordingly withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763